UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6829


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN ARNETTE WATTS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00086-RAJ-2)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kevin Arnette Watts, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Arnette Watts appeals the district court’s order

denying    his   motion    for    specific     performance    of   his       plea

agreement. We have reviewed the record and find no reversible

error.    Accordingly,    we   affirm   for   the   reasons   stated    by    the

district court. See United States v. Watts, No. 2:04-cr-00086-

RAJ-2 (E.D. Va. Apr. 10, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                                       AFFIRMED




                                        2